DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/10/2022.
Claims 1-19 and 21 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9, 11-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boberl et al. (US 2010/0294936).  Further evidence is provided by Gessert (US 2015/0144186) and Frederikse et al. (Journal of Physical and Chemical Reference Data 2, 313, 1973).
Addressing claims 1-2, 6-7, 9, 11-13, 16 and 18, Boberl discloses a shortwave infrared organic photodiode (Title, Fig. 1) comprising:
	a substrate layer 10;
	a first electrode layer 8 disposed on the substrate layer;
	an interfacial layer 11 disposed on the first electrode layer;
	a bulk heterojunction 12 [0013 and 0031] disposed on the first interfacial layer 11 (fig. 1), wherein the bulk heterojunction comprises an additive with a dielectric constant above a threshold value (paragraphs [0016-0017] discloses PbS or CdTe is added to the bulk heterojunction; therefore, the PbS or CdTe material is the structural equivalence to the claimed additive; Gessert further shows that CdTe has a dielectric constant of 10.2 [0024], which is above the claimed arbitrary threshold; likewise, Frederikse discloses PbS has dielectric constant or permittivity of 190 on page 343, which is also above the claimed arbitrary threshold);
	a second interfacial layer 9 disposed on the bulk heterojunction 12 (fig. 1); and
	a second electrode layer (fig. 1 shows the electrical line connecting the layer 9 to the measuring device I/V that is the structural equivalence to the claimed second electrode layer because an electrode layer is simply a layer that conducts electrons generated by the photodiode).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1).
Addressing claims 3-5 and 14-15, Boberl is silent regarding the additive is camphoric acid anhydrate and the claimed concentration.

Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract).  Leblebici further discloses adding camphoric anhydride to the dipyrromethene donor layer to increase the permittivity and dielectric constant in order to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).  Fig. 2 also shows the concentration of camphoric anhydride that overlaps the claimed ranges.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photodiode of Boberl with the camphoric anhydride additive disclosed by Leblebici in order to increase the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device (Leblebici, Abstract and Conclusion).  Furthermore, one would have arrived at the claimed concentration ranges of the additive when perform routine experimentation with the concentration of CA additive in the photodiode of Boberl in the concentration range disclosed by Leblebici in order to optimize the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).  It is noted that the subject matter of claims 8 and 17 are not supported by the provision application PRO 62/608,559 filed on 12/20/2017.  The subject matter of claims 8 and 17 are supported by the provision application PRO 62/745,271 filed on 10/12/2018.  Therefore, even though the London et al. article shares the same inventors as those of current application, the London et al. article is qualified as prior art because it is published more than one year prior than the effective filing date of claims 8 and 17.
Addressing claims 8 and 17, Boberl is silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Boberl by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Breselge et al. (Thin Solid Films, 2006, 511-512, 328-332).
Addressing claims 10 and 19, Boberl is silent regarding the donor polymer comprises a side chain of ethylene glycol.

Breselge discloses adding ethylene glycol side chains to PPV donor material to improve its permittivity and conductivity (Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the donor polymer of Boberl with ethylene glycol side chains disclosed by Breselge in order to increase the permittivity and conductivity of the donor polymer material (Breselge, Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2).
Addressing claim 21, Boberl discloses a shortwave infrared organic photodiode (Title, fig. 1) comprising:
	 a substrate layer 10;
	a first electrode layer 8 disposed on the substrate layer;
	an interfacial layer 11 disposed on the first electrode layer;
	a bulk heterojunction 12 [0013 and 0031] disposed on the first interfacial layer 11 (fig. 1), wherein the bulk heterojunction is configured to absorb shortwave infrared light, and wherein the shortwave infrared light comprises a wavelength from 0.75 to 3 micrometers [0014-0017];
	a second interfacial layer 9 disposed on the bulk heterojunction 12 (fig. 1); and
	a second electrode layer (fig. 1 shows the electrical line connecting the layer 9 to the measuring device I/V that is the structural equivalence to the claimed second electrode layer because an electrode layer is simply a layer that conducts electrons generated by the photodiode).
Boberl further discloses nanoparticles such as PbS is mixed into the polymer (paragraph [0013] discloses the nanoparticles are dissolved into the polymeric material) to alter the optical properties of the photoactive polymer material [0013-0017].

Boberl is silent regarding the claimed additive added between 5% to about 25% by weight in the polymer.

Leblebici 2 discloses an organic photovoltaic device comprising bulk heterojunction with PCBM similarly to that of Boberl; wherein, camphoric anhydride additive is mixed into the polymer of the bulk heterojunction (pages 3280 and 3283).  The camphoric anhydride has a dielectric constant greater than 4 (camphoric anhydride is the same additive as that of current application therefore, the camphoric anhydride additive of Leblebici 2 has all of the associated properties as those of current application, including the dielectric constant greater than 4).  Leblebici 2 further discloses experimenting with the concentration of camphoric anhydride additive to optimize the permittivity of the photoelectric device (fig. 2); wherein, the concentration of camphoric anhydride includes values that fall within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photodiode of Boberl with the camphoric anhydride additive disclosed by Leblebici 2 in order to increase the film permittivity, reduce the charge transfer state energy and increase the power conversion efficiency of the photoelectric device (Leblebici 2, Abstract).  Furthermore, one would have arrived at the claimed concentration of the additive by performing routine experimentation with the concentration of CA additive in the bulk heterojunction in the concentration range disclosed by Leblebici 2 in order to optimize the permittivity of bulk heterojunction, the reduction of charge transfer state energy and the increase in power conversion efficiency.

Claims 1-7, 9, 11-16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2).
Addressing claims 1-3, 6 and 12-14, Barr discloses a shortwave organic photodiode (organic photovoltaic cell with mixed heterojunction or bulk heterojunction in fig. 1b) comprising:
	a substrate layer (visibly transparent substrate [0010]);
	a first electrode layer (first visibly transparent electrode [0010]) disposed on the substrate;
	a first interfacial layer (first buffer layer [0010]) disposed on the first electrode layer;
	 a bulk heterojunction (fig. 1b and paragraphs [0010-0013]) disposed on the first interfacial layer, wherein the bulk heterojunction is configured to absorb shortwave infrared light, and wherein the shortwave infrared light comprises a wavelength from 0.75 to 3 micrometers (paragraph [0008] discloses the bulk heterojunction is configured to absorb light in the near infrared band between 650 nm and 1400 nm);
	a second interfacial layer (the second buffer layer [0010]) disposed on the bulk heterojunction; and
	a second electrode layer (second visibly transparent electrode [0010] disposed on the second interfacial layer.
Barr further discloses the dipyrromethene photoactive material [0015] and the bulk heterojunction includes mixed donor/acceptor [0114].  The donor material includes dipyrromethene and the acceptor material includes fullerene (fig. 6 and [0148 and 0163]).

Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract) similarly to those of Barr.  Leblebici further discloses adding camphoric anhydride to the dipyrromethene donor layer to increase the permittivity and dielectric constant in order to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).

Leblebici 2 discloses an organic photovoltaic cell comprising PCBM as the acceptor and adding camphoric anhydride additive to the bulk heterojunction layer in increase the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Barr with adding camphoric anhydride to the bulk heterojunction as disclosed by Leblebici 2 in order to increase the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device (Leblebici 2, Abstract).  Furthermore, there is expectation of success that the addition of camphoric anhydride to the bulk heterojunction of Barr in the manner disclosed by Leblebici 2 would lead to increase in permittivity of the bulk heterojunction and subsequently the efficiency of the organic photovoltaic cell because Barr and the Leblebici references all utilize fullerene as the acceptor material and Leblebici 1 already discloses adding camphoric anhydride to the dipyrromethene donor material, similarly to that of Barr, leads to an increase in permittivity and subsequently the efficiency of the organic photovoltaic cell.

Addressing claims 4-5 and 15, Leblebici 2 discloses adding up camphoric anhydride between 10-20% by weight produce the optimal efficiency (fig. 1).  Therefore, one would have arrived at the claimed concentration of additive used in the bulk heterojunction when performing routine experimentation with the amount of additive added in order to optimize the permittivity and the efficiency of the organic photovoltaic cell.

Addressing claims 7 and 16, Barr discloses the donor polymer comprises sulfur (figs. 6, 7B, 13, 16-21).

Addressing claims 9 and 18, Leblebici 2 discloses PCBM as the acceptor material in the bulk heterojunction; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art by substituting the known fullerene material in the bulk heterojunction of Barr with the PCBM acceptor material of Leblebici in order to obtain the predictable result of providing an acceptor material for a bulk heterojunction of an organic photovoltaic cell (Rationale B, KSR decision, MPEP 2143).

Addressing claim 11, Leblebici 2 discloses the concentration of CA affects the permittivity of the bulk heterojunction (fig. 2) which also affects the efficiency of the organic photovoltaic cell (fig. 1).  Therefore, one with ordinary skill in the art would have found it obvious to modify the bulk heterojunction of Barr in view of Leblebici 2 by performing routine experimentation with the concentration of CA additive in the bulk heterojunction to optimize the permittivity of the bulk heterojunction that results in improved efficiency of the organic photovoltaic cell (Leblebici 2, figs. 1-2).  Therefore, one would have arrived at the claimed permittivity of the bulk heterojunction when perform routine experimentation with the concentration of CA additive in the bulk heterojunction in order to optimize the efficiency of the organic photovoltaic cell.

Addressing claim 21, for the limitations of claim 21 that are similarly recited in claims 1, 4 and 11-12, please see the rejection of claims 1, 4 and 11-12 above.  Barr further discloses for NIR absorption, the bulk heterojunction includes polymeric material shown in fig. 6.  Leblebici 2discloses the CA additive is mixed into the polymer of the bulk heterojunction (pages 3280 and 3283); therefore, the limitation “the bulk heterojunction comprises an additive mixed in a polymer” would have been obvious to one of ordinary skill in the art based on the teaching of Barr, Leblebici 1 and Leblebici 2.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2) as applied to claims 1-7, 9, 11-16, 18 and 20 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).  It is noted that the subject matter of claims 8 and 17 are not supported by the provision application PRO 62/608,559 filed on 12/20/2017.  The subject matter of claims 8 and 17 are supported by the provision application PRO 62/745,271 filed on 10/12/2018.  Therefore, even though the London et al. article shares the same inventors as those of current application, the London et al. article is qualified as prior art because it is published more than one year prior than the effective filing date of claims 8 and 17.
Addressing claims 8 and 17, Barr and Leblebici are silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Barr by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2) as applied to claims 1-7, 9, 11-16, 18 and 20 above, and further in view of as applied to claims  above, and further in view of Breselge et al. (Thin Solid Films, 2006, 511-512, 328-332).
Addressing claims 10 and 19, Leblebici 2 discloses increasing the permittivity of the acceptor material provide the discussed benefits.

Barr and Leblebici are silent regarding the donor polymer comprises a side chain of ethylene glycol.

Breselge discloses adding ethylene glycol side chains to PPV donor material to improve its permittivity and conductivity (Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the donor polymer of Barr in view of Leblebici 1 and 2 with ethylene glycol side chains disclosed by Breselge in order to increase the permittivity and conductivity of the donor polymer material (Breselge, Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/10/2022 regarding the rejection of claims 1-7, 9, 11-16 and 18 based on the teaching of Barr in view of Leblebici 1 and Leblebici 2 have been fully considered but they are not persuasive because the Applicants did not provide any argument directly addressing the rejection of claims 1-7, 9, 11-16 and 18 based on the teaching of Barr in view of Leblebici 1 and Leblebici 2.  Likewise, the argument regarding the rejection of claims 8, 10, 17 and 19 are not persuasive because the Applicants did not provide any argument directly addressing the rejection of claims 1 and 12 on which claims 8, 10, 17 and 19 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/01/2022